Citation Nr: 0639693	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-14 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder, prior to March 6, 
2001.

2.  Entitlement to a rating in excess of 70 percent for 
post-traumatic stress disorder, beginning March 6, 2001.

3.  Entitlement to an effective date prior to March 6, 2001 
for a grant of a total rating for compensation purposes based 
upon individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active military duty from October 1964 
to August 1967, and from February to December 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office in Newark, New Jersey 
(RO).

In correspondence received in July 2001, the veteran raised 
the issue of entitlement to service connection for a back 
disorder.  This issue has not been developed for appellate 
review and is referred to the RO for appropriate disposition.

This appeal as to the issue of entitlement to an effective 
date prior to March 6, 2001, for a total rating for 
compensation purposes based upon individual unemployability, 
as well as the issue of entitlement to an effective date 
prior to March 6, 2001, for a 70 percent evaluation for 
post-traumatic stress disorder is remanded to the RO via the 
Appeals Management Center in Washington, DC.  


FINDING OF FACT

In July 2002, prior to the promulgation of a decision in the 
appeal, the veteran withdrew his appeal as to the issues of 
entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder, prior to March 6, 2001, 
and entitlement to a rating in excess of 70 percent for 
post-traumatic stress disorder, beginning March 6, 2001.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran for the issues of entitlement to an initial 
evaluation in excess of 30 percent for post-traumatic stress 
disorder, prior to March 6, 2001, and entitlement to a rating 
in excess of 70 percent for post-traumatic stress disorder, 
beginning March 6, 2001, have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

By a rating decision dated in April 1997, the issue of 
entitlement to service connection for post-traumatic stress 
disorder was granted and a 30 percent evaluation was 
assigned, effective November 1996.  The veteran filed a 
notice of disagreement to the rating assigned and perfected 
an appeal in December 1998 as to this issue.  Thereafter, by 
a rating decision dated in March 2001, a 70 percent 
evaluation for post-traumatic stress disorder was assigned, 
effective March 6, 2001.  Thereafter, correspondence received 
in July 2002, the veteran stated that he wished to withdraw 
all issues on appeal with the exception of entitlement to an 
effective date prior to March 6, 2001 for a grant of a total 
rating for compensation purposes based upon individual 
unemployability.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to these issues, prior to the promulgation of a 
decision by the Board, the veteran indicated that he wished 
to withdraw his appeal.  As a result, no allegation of error 
of fact or law remains before the Board for consideration 
with regard to the issues of entitlement to an initial 
evaluation in excess of 30 percent for post-traumatic stress 
disorder, prior to March 6, 2001, and entitlement to a rating 
in excess of 70 percent for post-traumatic stress disorder, 
beginning March 6, 2001.  As such, the Board finds that the 
veteran has withdrawn his claim as to these issues, and 
accordingly, the Board does not have jurisdiction to review 
the appeal as to the issues of entitlement to an initial 
evaluation in excess of 30 percent for post-traumatic stress 
disorder, prior to March 6, 2001, and entitlement to a rating 
in excess of 70 percent for post-traumatic stress disorder, 
beginning March 6, 2001, and they are dismissed.


ORDER

The claims of entitlement to an initial evaluation in excess 
of 30 percent for post-traumatic stress disorder, prior to 
March 6, 2001, and entitlement to a rating in excess of 70 
percent for post-traumatic stress disorder, beginning March 
6, 2001 are dismissed.  

REMAND

By a statement received in April 2004, the veteran raised the 
issue of entitlement to an effective date prior to March 6, 
2001, for the assignment of a 70 percent evaluation for 
post-traumatic stress disorder.  

The issue of entitlement to an effective date prior to March 
6, 2001, for a total rating for compensation purposes based 
upon individual unemployability is inextricably intertwined 
with the claim of entitlement to an effective date prior to 
March 6, 2001, for a 70 percent evaluation for post-traumatic 
stress disorder.  That is, a denial of one claim could have 
an adverse impact on the adjudication of the other.  EF v. 
Derwinski, 1 Vet App 324 (1991); see also Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together in order to enter a final decision on 
the matter).  

Accordingly, the case is remanded for the following actions:


1.  The issue of entitlement to an 
effective date prior to March 6, 2001, 
for a 70 percent evaluation for 
post-traumatic stress disorder must be 
adjudicated.  To vest the Board with 
jurisdiction over any adverse decision on 
this issue, the veteran must submit a 
timely notice of disagreement as well as 
a timely substantive appeal.  If the 
veteran perfects the appeal as to this 
issue, the issue should be returned to 
the Board for appellate review.  

2.  Thereafter, if the issue of 
entitlement to an effective date prior to 
March 6, 2001, for a total rating for 
compensation purposes based upon 
individual unemployability currently on 
appeal remains denied, the veteran and 
his representative must be issued a 
supplemental statement of the case.  
After the veteran and his representative 
have had an opportunity to respond, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


